DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1. The following is a Final Office Action in response to applicant’s arguments filed on October 9, 2020
Claims 1, 10, and 15 are amendedClaims 1-20 are pending


Response to Arguments
1.) Applicant’s arguments filed on 10/9/2020 regarding 35 U.S.C. 112(b) rejection of claims 1, 10, and 15 have been fully considered and is persuasive. Therefore, the rejection is withdrawn.

2.) Applicant’s arguments filed on 10/9/2020 regarding 35 U.S.C. 102(a)(2) rejection of claims 1-3, 8-11, 14-16, 19, and 20 have been fully considered, but are not persuasive.







Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date

1.) Claims 1-3, 8-11, 14-16, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20180027019, Ligman
 	In regards to claim 1, Ligman teaches a method comprising:
(a)    establishing, by a client application on a client device, a session to a network application hosted on a third party server, the client application comprising an embedded browser for accessing the network application(see US 20180027019, Ligman, para. 0037, where client device, using a web browser, is given access to an application running on a cloud infrastructure);
(b)    identifying, by the client application, a policy for providing a privacy screen to one or more portions of the network application(see US 20180027019, Ligman, para. 0071 and fig. 4, where a privacy policy contains widgets that identify sensitive data which may be excluded from being displayed on a monitor server);
(see US 20180027019, Ligman, para. 0004, 0037, and 0055, where a user interface[e.g. browser] is used to capture a screen shot image that can be transmitted to various display devices); and
(d)    displaying, by the embedded browser responsive to the detection, a privacy screen comprising one or more masks displayed over at least the one or more portions of the network application rendered on the display of the client device via the embedded browser(see US 20180027019, Ligman, para. 0071 and fig. 4, where widgets that can display sensitive information are excluded in the screenshot image communicated to the monitoring server so that the privacy image is not displayed).
 	In regards to claim 2, Ligman teaches the method of claim 1, wherein the policy specifies type of information to be masked by the privacy screen(see US 20180027019, Ligman, para. 0066, where certain types of data may be prevented from being displayed) .
 	In regards to claim 3, Ligman teaches the method of claim 1, wherein (b) further comprising identifying the policy corresponding to a user that is accessing the network application(see US 20180027019, Ligman, para. 0005, where a monitoring server provides[i.e. identifies] a privacy policy to a mobile device[i.e. user]).
(see US 20180027019, Ligman, para. 0082 and fig. 5B, where revealing a button permits the revealing of user data).
 	In regards to claim 9, Ligman teaches the method of claim 1, wherein the one or more masks are one of stored or managed separately by the client application from the content of the network application managed by the third party server(see US 20180027019, Ligman, para. 0085 and fig. 5B, where a widget[507] button may be selected on the mobile App that affects the privacy policy, sent by the display server, in order to suppress data).
 	In regards to claim 10, Ligman teaches a method comprising:
(a)    establishing, by a client application on a client device, a session to a network application hosted on a third party server, the client application comprising an embedded browser for accessing the network application(see US 20180027019, Ligman, para. 0037, where client device, using a web browser, is given access to an application running on a cloud infrastructure);
(b)    receiving, by the client application, a selection of a masking tool by a user(see US 20180027019, Ligman, para. 0083, where masking information for removing user data may be selected);
(see US 20180027019, Ligman, para. 0004, 0037, and 0055, where a user interface[e.g. browser] is used to capture a screen shot image that can be transmitted to various display devices);
(d)    generating, by the client application responsive to the detection, a mask to be displayed over the selected portion of content of the network application(see US 20180027019, Ligman, para. 0037, 0072, where a modified screenshot image[i.e. masked] may be generated, wherein the a consumer may use a web browser from a client device to access applications for performing masking operations); and
(e)    displaying, by the client application, the mask over the selected portion of the content of the network application(see US 20180027019, Ligman, para. 0082 and fig. 5B, item 503, where a modified screenshot is displayed[503] showing masked content).
 	In regards to claim 11, Ligman teaches the method of claim 10, wherein the mask is configured to be provided under one or more predetermined conditions(see US 20180027019, Ligman, para. 0004, where a privacy policy predetermines conditions for creating modified screenshot images).
 	In regards to claim 14, Ligman teaches the method of claim 10, wherein (d) further comprises generating the mask to have one or more conditions under which the mask is displayed(see US 20180027019, Ligman, para. 0071-0072 and fig. 4, steps 402-405, where a privacy policy identifies conditions for displaying a modified image).
 	In regards to claim 15, Ligman teaches a system comprising: a client application executable on one or more processors, coupled to memory, on a client device, configured to establish a session to a network application hosted on a third party server, the client application comprising an embedded browser for accessing the network application(see US 20180027019, Ligman, para. 0037, where client device, using a web browser, is given access to an application running on a cloud infrastructure) and configured to identify a policy for providing a privacy screen to one or more portions of the network application(see US 20180027019, Ligman, para. 0071 and fig. 4, where a privacy policy contains widgets that identify sensitive data which may be excluded from being displayed on a monitor server);
wherein the embedded browser is configured to display that the one or more portions of the network application are to be rendered on a display of the client device(see US 20180027019, Ligman, para. 0004, 0037, and 0055, where a user interface[e.g. browser] is used to capture a screen shot image that can be transmitted to various display devices), and responsive to the detection, display a privacy screen comprising one or more masks displayed over at least the one or more portions of the network application rendered on the display of the client device via the embedded browser(see US 20180027019, Ligman, para. 0071 and fig. 4, where widgets that can display sensitive information are excluded in the screenshot image communicated to the monitoring server so that the privacy image is not displayed).
 	In regards to claim 16, Ligman teaches the system of claim 15, wherein the policy specifies type of information to be masked by the privacy screen(see US 20180027019, Ligman, para. 0066, where certain types of data may be prevented from being displayed).
 	In regards to claim 19, Ligman teaches the system of claim 15, wherein the client application comprises a masking tool configure to select a portion of content of the network application displayed via the embedded browser for masking(see US 20180027019, Ligman, para. 0083, where masking information for removing user data may be selected).
 	In regards to claim 20, Ligman teaches the system of claim 19, wherein the masking tool is further configured to generate a mask to be displayed over the selected portion of content of the network application(see US 20180027019, Ligman, para. 0037, 0072, where a modified screenshot image[i.e. masked] may be generated, wherein the a consumer may use a web browser from a client device to access applications for performing masking operations).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.) Claims 4, 5, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180027019, Ligman in view of US 20170272472, Adhar
 	In regards to claim 4, Ligman teaches the method of claim 1. Ligman does not teach further comprising enabling the policy responsive to detecting a change in a context of a user 	However, Adhar teaches further comprising enabling the policy responsive to detecting a change in a context of a user (see US 20170272472, Adhar, para. 0111, where policies are changes responsive to changes in risk levels). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ligman with the teaching of (see Adhar, para. 0006) 
 	In regards to claim 5, Ligman teaches the method of claim 1. Ligman does not teach wherein (c) further comprises detecting, by the embedded browser, the one or more portions in content decrypted from content encrypted and communicated to the client device from the third party server 	However, Adhar teaches wherein (c) further comprises detecting, by the embedded browser, the one or more portions in content decrypted from content encrypted and communicated to the client device from the third party server(see US 20170272472, Adhar, para. 0006 and 0178, where encrypted text is decrypted when detected by a DPM token manager, wherein the DPM may be browser based). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ligman with the teaching of Adhar because a user would have been motivated to enhance data security by using a Data Privacy Manager to supplement the masking security measures, taught by Ligman, by including the additional security measures of encryption, tokenization, and anonymization(see Adhar, para. 0006)
 	In regards to claim 17, Ligman teaches the system of claim 15. Ligman does not teach wherein the policy enabled responsive to detecting a change in a context of a  (see US 20170272472, Adhar, para. 0111, where policies are changes responsive to changes in risk levels). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ligman with the teaching of Adhar because a user would have been motivated to enhance data security by using a Data Privacy Manager to supplement the masking security measures, taught by Ligman, by including the additional security measures of encryption, tokenization, and anonymization(see Adhar, para. 0006)
3.) Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180027019, Ligman in view of US 8537395, Shozaki
 	In regards to claim 6, Ligman teaches the method of claim 1. Ligman does not teach wherein (c) further comprises detecting, by the embedded browser, the one or more portions at a point between decryption of content from a network stack of the client device and rendering on the display of the client device 	However, Shozaki teaches wherein (c) further comprises detecting, by the embedded browser, the one or more portions at a point between decryption of content from a network stack of the client device and rendering on the display of the client device (see US 8537395, Shozaki, col. 13, lines 59-67, where a browser receives[i.e. detects] encrypted data before outputting the information to a display). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ligman with the teaching of Shozaki because a user would have been motivated to provide secure communication via an SSL session with a server when requiring an application service provided by the server for processing data in order to prevent malicious data attacks(see Shozaki, col. 1, lines 45-57) 	In regards to claim 18, Ligman teaches the system of claim 15. Ligman does not teach wherein the embedded browser is configured to detect the one or more portions at a point between decryption of content from a network stack of the client device and rendering on the display of the client device 	However, Shzaki teaches wherein the embedded browser is configured to detect the one or more portions at a point between decryption of content from a network stack of the client device and rendering on the display of the client device (see US 8537395, Shozaki, col. 13, lines 59-67, where a browser receives[i.e. detects] encrypted data before outputting the information to a display). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ligman with the teaching of Shozaki because a user would have been motivated to provide secure communication via an SSL session with a server when requiring an application service provided by the server for processing data in order to prevent malicious data attacks(see Shozaki, col. 1, lines 45-57)

4.) Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 20180027019, Ligman in view of US 20180084023, Stoop
 	In regards to claim 7, Ligman teaches the method of claim 1. Ligman does not teach further comprises detecting, by the embedded browser, a hover over event of a mask of the one or more masks of the privacy screen and responsive to the hover over event, revealing a portion of the one or more portions under the mask 	However, Stoop teaches further comprises detecting, by the embedded browser, a hover over event of a mask of the one or more masks of the privacy screen and responsive to the hover over event, revealing a portion of the one or more portions under the mask (see US 20180084023, Stoop, para. 0073, where keyframes may be displayed in response to a user hovering over a thumbnail). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ligman with the teaching of Stoop because a user would have been motivated to organize keyframe information to be displayed on a social network in order to more easily identify keyframes a user wishes keep private from his social media followers(see Stoop, para. 0005)
5.) Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 20180027019, Ligman in view of US 20150082416, Strassmann
 (see US 20150082416, Strassmann, para. 0033, where DOM elements may be selected for obfuscation). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ligman with the teaching of Strassmann because a user would have been motivated to use document object models (DOM) in order to more efficiently automate the process of masking particular information types by using DOM elements in policy statements(see Strassmann, para. 0017).

6.) Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 20180027019, Ligman in view of US 20120047553, Stronger
 	In regards to claim 13, Ligman teaches the method of claim 10. Ligman does not teach wherein the masking tool comprises a pen for drawing the selection of the portion of content to be masked 	However, Stronger teaches wherein the masking tool comprises a pen for drawing the selection of the portion of content to be masked (see US 20120047553, Stronger, para. 0051, where masking may be implemented by drawing a black rectangle over a critical area). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ligman with the teaching of Stronger because a user would have been motivated to enhance the data masking security, taught by Ligman, by additionally providing protection from hackers(see Stronger, para. 0011)


CONCLUSION

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is .  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/GREGORY A LANE/                                              Examiner, Art Unit 2438                                                                                                                                                          


/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438